Citation Nr: 1030897	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
the Veteran's service-connected psychiatric disorder, to include 
psychoneurosis and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision that granted 
service connection for PTSD and assigned it a 30 percent rating.  
As service connection has also been established for 
psychoneurosis, the Board has recharacterized the Veteran's claim 
more generally as entitlement to an increased evaluation for his 
service-connected psychiatric disorders, to include both 
psychoneurosis and PTSD. 

In February 2009, the Board issued a decision denying the 
Veteran's claim for an increased rating.  

In April 2010, the United States Court of Appeals for Veterans 
Claims (Court) endorsed a joint motion for remand and issued an 
Order vacating the February 2009 Board decision and remanding 
this claim for compliance with the instructions in the joint 
motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 30 
percent for his service-connected psychiatric disorders, to 
include psychoneurosis and PTSD.  For the following reasons, the 
Board finds that further development is warranted before this 
claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist claimants in developing a claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran when 
warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

Here, the Veteran was last afforded a VA examination to evaluate 
his PTSD in September 2007.  This examination is almost three 
years old.  Accordingly, the Veteran should be scheduled for a 
new examination to assess the current level of severity of his 
PTSD and psychoneurosis.  See Green and Schafrath, both supra.   
In addition, the Veteran should be asked to identify any VA or 
private treatment records relevant to his claim.  Authorized 
release forms should be included with the letter for this 
purpose. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran to 
identify any VA or private treatment records 
relevant to his claim.  Authorized release 
forms should be included with the letter for 
this purpose. 

2.  The AOJ should schedule the Veteran for a 
VA psychiatric examination to assess the 
current level of severity of his service-
connected psychiatric disorders.  The entire 
claims file and a copy of this REMAND must be 
provided to the examiner prior to the 
examination.  The examiner must indicate in 
the examination report that the evidence in 
the claims file has been reviewed. 

The examiner should identify the nature, 
frequency, and severity of the Veteran's PTSD 
and psychoneurosis symptoms and any resulting 
functional impairment.  In addition, the 
examiner should provide a global assessment 
of functioning (GAF) score with an 
explanation of the significance of the score 
assigned as it pertains to the Veteran's 
service-connected psychiatric disorders and 
their manifestations.  

The examiner should also provide an opinion 
addressing the effect of the Veteran's PTSD 
and psychoneurosis on his occupational and 
social functioning.  The opinion must be 
supported by a thorough explanation.  In this 
regard, it would be helpful to provide 
specific examples and refer to specific 
symptoms. 

3.  After the above development is completed, 
and any other development that may be 
warranted as a consequence of the action 
taken in the preceding paragraph, the AOJ 
should readjudicate the claim on the merits.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

